                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                        San Francisco Division

                                  11    ABDUL MEHAMED SIED,                              Case No. 17-cv-06785-LB
                                  12                   Petitioner,
Northern District of California
 United States District Court




                                                                                         ORDER OF DISMISSAL
                                  13              v.
                                                                                         Re: ECF No. 92
                                  14    KEVIN K. MCALEENAN, et al.,
                                  15                   Respondents.

                                  16

                                  17      In accordance with the parties’ joint statement (ECF No. 92), the court hereby orders as

                                  18   follows.

                                  19      WHEREAS, the preliminary injunction and order dated March 2, 2018 (ECF No. 46) has

                                  20   terminated in connection with the final non-appealable decision of the Board of Immigration

                                  21   Appeals dated December 6, 2018, granting Petitioner’s statutory motion to reopen immigration

                                  22   proceedings and vacating Petitioner’s May 10, 2016 removal order;

                                  23      WHEREAS, Respondents have complied with the Court’s order dated April 19, 2018 (ECF

                                  24   No. 60) by holding an individualized bond hearing for Petitioner before an Immigration Judge

                                  25   within the 21-day period ordered;

                                  26      WHEREAS, Petitioner is no longer subject to the conditions of custody challenged by his

                                  27   petition for writ of habeas corpus (ECF No. 1);

                                  28

                                       ORDER – No. 17-cv-06785-LB
                                   1       IT IS HEREBY ORDERED, that this action is dismissed without prejudice as moot. The Clerk

                                   2   shall close the case file associated with this action.

                                   3

                                   4       IT IS SO ORDERED.

                                   5       Dated: May 1, 2019

                                   6                                                      ______________________________________
                                                                                          LAUREL BEELER
                                   7                                                      United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 17-cv-06785-LB                          2
